This is an appeal from an order of the Corporation Commission fixing the rates to be charged for electric current furnished to be inhabitants of the city of Durant and the town of Bokchito. An increase in the rates was authorized by the commission on application of the light company. The city and town appeal.
Two propositions are urged: First, that the testimony was insufficient to justify the order increasing the rates; and, second, that the commission was without authority to increase the rates in view of the contract between the city and the assignor of the light company, by the terms of which the city sold its municipal lighting plant and agreed not to engage in furnishing light to the inhabitants of the city for a period of seven years, in consideration of the invoice value of said plant, and an agreement on the part of the light company to furnish electric current to the inhabitants of the city at a rate mentioned in the contract for said period.
The light company submitted evidence as to the cost of operation and all receipts during the year 1917, and from this evidence it appears that during the first half of the year the company operated at a profit, but during the last six months at such a loss as to show a net loss for the year. It appears there was a radical increase in operating expenses during the last six months of this period, due, in a large part, to the increased cost of fuel. Counsel urge this increase was due to the unusual and unprecedented conditions prevailing during the last half of 1917, and that this unusual condition does not furnish a sufficient basis for the increase of rates. The increased cost of operation was not due solely to the increase in the price of fuel. It appears there was an increase in the cost of labor and material used in the necessary repair and upkeep of the property. It also appears from the order that the increase in rates was understood to be tentative only, and will be adjusted by the commission as soon as there may be a change in conditions which enter into the cost of operation that may warrant a change in the rates. We think the evidence reasonably supports the findings of the commission and justifies the increase in rates.
Assuming that the city was authorized to sell the light plant and enter into the contract relied upon, this would not serve to oust the Corporation Commission of jurisdiction, or in any way limit its power to decrease or increase the rates as fixed in the contract. Section 2, c. 93. Sess. Laws 1913, which went into effect prior to the execution of this contract, gives the Corporation Commission general supervision over public utilities, including light and power plants with power to establish rates.
In the case of City of Pawhuska v. Pawhuska Oil  Gas Co.,64 Okla. 214, 166 P. 1058, *Page 283 
it was held this power was inherent in the state, and the effect of this act of the Legislature was to repose the power in the Corporation Commission. The conclusion in that case is controlling in this instance.
The order of the Corporation Commission is affirmed.
All the Justices concur.